DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 12, the term “near the inner surface of a rib” is not clearly defined as “near” is a subjective term, which makes the limitation ambiguous as to what distance is considered near that inner surface (See. MPEP 2173.05(b)). The Examiner recommends adding a numerical distance to provide further definition.
Independent claims 1, 8, and 12 are rejected under USC 112(b), therefore respective dependent claims 2-7, 9-11, and 13-18 are also rejected.
Regarding claims 5 and 16, the term “significant portion” is a subjective term, which makes the limitation unclear as to what degree of coverage would constitute a “significant portion”. Further clarification is required (See (MPEP 2173.05(b)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (US 2014/0330328 A1) in view of Sommer (US 2010/0331938 A1).
Regarding claims 1, 8, and 12, Christie discloses a lead for implantation in a patient (e.g. Abstract, Fig. 1B, 18), the lead comprising: a directional (in an alternative embodiment, Para 41) defibrillation electrode configured for implantation on or near the inner surface of a rib or the inner surface of the innermost intercostal muscle (e.g. Fig. 1b Para. 37-38) and having an electrically active portion configured to emanate stimulating energy from an exposed portion of the directional defibrillation electrode toward the pericardium and the heart (eg. Fig. 1B, electrodes 32-34); and an electrically insulating portion around at least part of a circumference of the lead (eg. Para. 5 and 38), but does not disclose the electrically insulating portion configured to insulate surrounding muscle and/or tissue from the stimulating energy when the lead is implanted in the patient.
Sommer teaches an implantable defibrillation electrode (eg. Para. 34) that uses an insulating member surrounding the circumference of the lead with apertures for an electrode to provide electrical stimulation in a chosen direction (eg. Fig. 12A-B, apertures 114 and 116, Para. 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Christie with the insulator member with apertures for electrode contacts as taught by Sommer such that they’re facing one direction towards the heart tissue to properly aim the electric field towards the target tissue without damaging other tissue sites (eg. Sommer, Para. 102).
Method claim 8 is drawn to the method of using the corresponding apparatus claimed in claims 1 and 12.  Therefore, method claim 8 corresponds to apparatus claims 1 and 12 and are rejected for the same reasons of obviousness as used above.
Regarding claims 2 and 13, the combined invention of Christie and Sommer discloses the electrically insulating portion surrounds the entire circumference of the lead but leaves exposed a distal tip of the lead so that the directional defibrillation electrode is at the distal tip of the lead (eg. Christie, Fig. 1B, electrode 32).
Regarding claims 3 and 14, the combined invention of Christie and Sommer discloses the directional defibrillation electrode is electrically insulated on all sides other than one exposed side (eg. Sommer, Fig. 12A-B, apertures 114 and 116, Para. 102).
Regarding claims 4 and 15, the combined invention of Christie and Sommer discloses the directional defibrillation electrode is located away from a distal tip of the lead (eg. Sommer, Fig. 12A-B, apertures 114 and 116, Para. 102).
Regarding claims 5 and 16, the combined invention of Christie and Sommer discloses the directional defibrillation electrode is electrically insulated over a significant portion of the lead's circumference (eg. Sommer, Fig. 12A-B, apertures 114 and 116, Para. 102).
Regarding claims 6 and 17, the combined invention of Christie and Sommer discloses the location of the directional defibrillation electrode, approximately 50% of the circumference of the lead is electrically insulating, leaving approximately 50% of the circumference of the lead exposed (eg. Sommer, Fig. 12A-B, apertures 114 and 116, Para. 102). The Examiner believes that one of ordinary skill would have been able to alter the size of the apertures as taught by Sommer for the expected outcome of adjusting the electric field being given off by the electrode as desired. See MPEP 2144.04 IV.
Regarding claims 7 and 18, the combined invention of Christie and Sommer discloses at the location of the directional defibrillation electrode, approximately 75% of the circumference of the lead is electrically insulating, leaving approximately 25% of the circumference of the lead exposed (eg. Sommer, Fig. 12A-B, apertures 114 and 116, Para. 102). See rejection of claim 6 for explanation.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (US 2014/0330328 A1) in view of Sommer (US 2010/0331938 A1), further in view of Christopherson (US 2011/0152706 A1).
Regarding claim 9, the combined invention of Christie and Sommer discloses the invention of claim 8, but does not disclose placing the lead in the patient further comprises implanting the lead through an intercostal space of the patient in a region of a cardiac notch.
Christopherson teaches an implantable lead that is inserted through the intercostal space into a region of the cardiac notch under the sternum from the xiphoid process of the sternum (eg. Fig. 4). 
It would have been obvious to have combined the invention of Christie and Sommer to implant the lead through an intercostal space to provide better positioning for the lead, enable to use of a smaller lead, and minimize the path of implantation.
Regarding claim 10, the combined invention of Christie, Sommer, and Christopherson discloses the placing of the lead results in the electrically insulating portion touching the intercostal muscle (eg. Christopherson, Fig. 4 and Christie, Fig. 1B). It would have been obvious to have the insulating side of the lead touch the intercostal space because that is the side opposite of where the non-insulated side of the lead should be. This would yield the expected result of preventing unintended exposure to the electric fields to non-targeted tissues.
Regarding claim 11, the combined invention of Christie, Sommer, and Christopherson discloses placing the lead further includes the lead being proximate the heart, but not being physically in contact with the heart or a pericardium of the heart (eg, Christie, Fig. 1A-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792